CHRIS DANIEL
                                 HARRIS COUNTY DISTRICT CLERK
                                    CIVIL/FAMILY POST TRIAL

                                              DATE: February 25, 2015
                                                                                        FILED IN
                                               14th
FOURTEENTH COURT OF APPEALS INFORMATION SHEET BY    COURT
                                                 TRIAL    OF APPEALS
                                                        COURT
                                                  HOUSTON, TEXAS
CLERK
                                                                            2/25/2015 3:10:06 PM
                                                                            CHRISTOPHER
Note to trial court clerk: You are expected to file the clerk’s record by the               A. PRINE
                                                                              original due date.  If
                                                                                     Clerk
you cannot, you should advise the Clerk of the Fourteenth Court of Appeals immediately in
writing, stating the reason and the date by which the record will be filed. Generally speaking,
for good cause shown, the Court will grant no more than two extensions from the original due
date, each extension not to exceed 30 days.

                  Appellate Case Number-14-15-00010-CV
       Trial Court Case Number: 2014-00497-CV _______________________________
       Trial Court Number 61st District Court
______________________________________________________________________________
                                    Information from Trial Court Clerk
         The clerk’s record will be completed and filed with the appellate court clerk by the
         original due date, subject to payment arrangements being made.

 X       The clerk’s record will not be filed by the original due date. (Please state reasons bel ow)
         Reason(s) See Below

         I believe I can file the clerk’s record by ______, and I request 10 days extension.
 X __ Appellant has not made payment arrangements. Record Costs and Balance Due is $160.00.
 X __ Appellant has been notified that the clerk’s record is ready.
     _ Appellant has made payment arrangements.

                                                                CHRIS DANIEL,
                                                                CLERK DISTRICT COURT,
                                                                HARRIS COUNTY, TEXAS


                                                                BY: /s/ PHYLLIS WASHINGTON
                                                                        PHYLLIS WASHINGTON, DEPUTY




District Clerk’s LetterOnReceipt NOAatt.wpd
                                                       FEBRUARY 23, 2015

CARLOS A. LEON TBN#00794157
THE LEON LAW FIRM P C
ONE SUGAR CREEK CENTER BLVD STE 980
SUGARLAND, TX 77478
PH: 281-980-4529
FX: 281-980-4530

Re: No. 2014-00497                                                            SENT VIA: FAX ONLY

Dear Customer:

This letter is to inform you of the balance, which represents the cost to our office of preparing, at your request,
the Original Clerk’s Record in the above numbered case. Rule (35.3) of the Texas Rules of Appellate
Procedure requires that payment of this cost be remitted to our office prior to forwarding the clerk’s record to
the Court of Appeals.


ORIGINAL CLERKS RECORD                                                                          $160.00

   LESS DEPOSIT PAID                                                                            $0.00



DELIVERED TO THE 14TH COURT OF APPEALS

                                                                           BALANCE DUE          $160.00


You may remit your payment in the form of attorney or law firm check, money order or cashier’s check, payable to Chris Daniel,
District Clerk, by mailing to: Chris Daniel, District Clerk, Attn: Civil/Family Post Trial, P.O. Box 4651, Houston, TX 77210-
4651.

Payment also may be remitted in person at the following location: Chris Daniel, District Clerk, Civil/Family Post Trial, 201
Caroline, Room 250, Houston, TX 77002.

Please be informed that this correspondence is the only notice you will receive from this office regarding this payment.


                                                                          CHRIS DANIEL,
                                                                          CLERK DISTRICT COURT,
                                                                          HARRIS COUNTY, TEXAS


                                                                          BY: /s/ PHYLLIS WASHINGTON
                                                                                   PHYLLIS WASHINGTON, DEPUTY




AP1 R04-30-92